DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 September 2021 has been entered.

Application Status	
The Amendments and Remarks filed 03 August 2021 in response to the Office Action of 03 May 2021 are acknowledged and have been entered. Claims 27, 49, 62 and 63 are amended. Claims 73-75 are newly presented. 
Claim 29 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 August 2020.
Claims 1, 3, 6, 9, 11, 15, 19, 25, 27, 38, 45, 49, 57, 58, 62, 63, 69 and 73-75 are pending and being examined on the merits. 
Any rejection or objection not reiterated herein has been overcome by amendment and/or applicants’ arguments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention

Claims 1, 3, 15, 38, 45, 57-58, 62-63, 69 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (WO 2016/182917, published November 17, 2016, and cited in the Information Disclosure Statement filed April 29, 2019).
Regarding claim 1 and 73, Bauer teaches nucleic acid molecules that target the BCL11A enhancer functional regions, and compositions comprising the nucleic acid molecules [abstract].  Bauer teaches methods and compositions to the discovery of more defined functional regions within the BCLl1A ~12 kb enhancer region that regulate expression of the BCL11A protein [0164].  Bauer teaches that genome editing disruption at these regions were functionally verified for expression of the BCL11A mRNA, expression of the BCL11A protein, and ultimately for the enrichment of fetal hemoglobin (HbF) produced; and that small single guide RNA (sgRNA) sequences designed to target these functional regions using the CRISPR/Cas9 technology to reduced BCLl1A expression and increase HbF expression are shown in Table 7 [0165].  Bauer teaches that the term "genome editing" refers to a reverse genetics method using artificially engineered nucleases to cut and create specific double-stranded breaks at a desired location(s) in the genome [0464]. Bauer teaches that exemplary genetic modifications can include deletions, frame shift mutations, point mutations, exon removal, removal of one or more DNAse 1-hypersensitive sites (DHS) (e.g., 2, 3, 4 or more DHS regions), etc. [0399].  Bauer teaches the introduction of the Cas9 nuclease and an individual sgRNA targeting BCL11A exon-2 produced cells with elevated HbF expression indicating loss of BCL11A function and resultant derepression of BCL11A's target g-globin [0539]. Bauer further teaches the use of two sgRNAs (a first single-molecule guide RNA (sgRNA) and a second sgRNA to effect two or more double-strand breaks) to generate genomic deletions [0515]. Bauer teaches SEQ ID NO: 21 (SEQ ID NO: 6) and SEQ ID NO: 41 (SEQ ID NO: 7), and that nucleic acid molecules that target 
Bauer does not teach using first sgRNA comprising a spacer sequence comprising SEQ ID NO: 6 AND a second sgRNA comprising a spacer sequence comprising SEQ ID NO: 7, i.e. two sgRNAs, for genome editing of BCL11A.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Bauer to use a first sgRNA comprising a spacer sequence comprising SEQ ID NO: 21 (SEQ ID NO: 6) and a second sgRNA comprising a spacer sequence comprising SEQ ID NO: 41 (SEQ ID NO: 7), i.e., two sgRNAs, where the sequences are taught by Bauer.  This modification would amount to a simple substitution of the 2 sgRNAs used in Bauer for the generation of genomic deletions in MEL cells [0515] for the sgRNAs comprising the spacers of SEQ ID NO: 6 and SEQ ID NO: 7 for the advantage of generating genomic deletions of BCL11A and increasing HbF expression.  
Regarding claim 3, Bauer teaches  a method further comprising contacting the same isolated progenitor cell with at least a DNA-targeting endonuclease or a vector carrying the coding sequence of a DNA-targeting endonuclease, where the DNA-targeting endonuclease is a Cas (CRISPR-associated) protein and the Cas protein is Cas9 [0070-0072].
Regarding claim 15, Bauer teaches the nucleic acid molecule is a single guide RNA (sgRNA) [0066] that consists essentially of one or more of the sequences described in Table 7 or SEQ ID NOS: 1-94 [0091].  Bauer teaches SEQ ID NO: 21, 41, and 37 (instant claims SEQ ID 
Regarding claims 38 and 45, Bauer teaches in one embodiment, this disclosure provides a method of treatment of a hemoglobinopathy in a mammal comprising the steps of:(a) isolating hematopoietic progenitor cells or hematopoietic stem cells from the mammal; (b) contacting the cells ex vivo or in vitro with an effective amount of a composition comprising at least a DNA-targeting endonuclease or a vector carrying the coding sequence of a DNA-targeting endonuclease whereby the DNA-targeting endonuclease cleaves the genomic DNA of the cell on chromosome 2 location 60725424 to 60725688 (+55 functional region), at location 60722238 to 60722466 (+58 functional region), and/or at location 60718042 to 60718186 (+62 functional region) causing at least one genetic modification therein, whereby fetal hemoglobin expression is increased in the mammal, relative to expression prior to the contacting; and (c) administering the cells of step (b) into the mammal [0050].
Regarding claim 57, Bauer’s teachings are discussed above as applied to claim 1 and similarly apply to claim 57.  Bauer also teaches these compositions are use in in vitro methods for producing an engineered cell (e.g. transfection with the nucleic acid and/or or vector described, or genetic modification described herein) so that the cell has reduced or decreased mRNA or protein expression of BCL1 1A compared to a similar cell that had not gone through the engineered process [0016].
Regarding claim 58, Bauer’s teachings are discussed above as applied to claims 1 and 15.
Regarding claim 62, Bauer teaches where the genetically engineered cell that exhibits a HbF mean percentage of HbF/(HbF+HbA) protein levels of at least 10%, optionally at least 
Regarding claim 63 and 69, Bauer teaches a method of preventing, ameliorating, or treating a hemoglobinopathy in a subject comprising administering a population of cells comprising engineered / genetically modified hematopoietic stem cells or hematopoietic progenitor cells transduced with a vector that carries one or more nucleic acid molecules that consist essentially of a sequence selected from the group consisting of SEQ ID NOS: 1-94 and a vector carrying the coding sequence of a DNA-targeting endonuclease whereby the DNA-targeting endonuclease cleaves the genomic DNA of the cell on chromosome 2 at location 60725424 to 60725688 (+55 functional region), at location 60722238 to 60722466 (+58 functional region), and/or at location 60718042 to 60718186 (+62 functional region). [0369, 0379, 0380].

Claims 6, 9, 11, 19, 49, 27, 74-75 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (WO 2016/182917) as applied to claims 1, 3, 15, 38, 45, 57-58, 62-63 and 69, and further in view of Boitano (WO 2017/115268 A1, published July 6, 2017, and cited in the Information Disclosure Statement filed April 29, 2019).
The teachings of Bauer are discussed above as applied to claims 1, 3, 15, 38, 45, 56-58, 62-63 and 69 and similarly apply to claims 6, 9, 11, and 27.
Bauer does not teach wherein the one or more DNA endonucleases each comprise, at the N-terminus, the C-terminus, or both the N-terminus and C-terminus, one or more nuclear localization signals (NLSs); wherein the first and/or second sgRNAs are one or more modified sgRNAs; wherein the one or more DNA endonucleases is pre-complexed with the first and/or 
Boitano teaches a method of a method of altering a cell including contacting (e.g., introducing into) said cell (e.g., population of cells) with: 1) one or more gRNA molecules of any of the previous gRNA molecule aspects and embodiments and a Cas9 molecule; 2) one or more gRNA molecules of any of the previous gRNA molecule aspects and embodiments and nucleic acid encoding a Cas9 molecule [pg. 30, line 32-pg. 31, line 3].  More specifically, Boitano teaches altering of a target expression of BCL11a mRNA by introducing a CRISPR system including the gRNA molecule [pg. 24, lines 18-19].  
Regarding claim 6, Boitano teaches the Cas9 molecule may comprise one or more nuclear localization sequences (NLSs) at or near the amino-terminus, at or near the carboxy-terminus, or a combination of these [pg. 253, lines 32-pg. 254, line 2]. Boitano teaches an SV40 NLS [pg. 2543, line 10]. It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Bauer where the Cas9 nuclease comprises a NLS for the advantage of targeting (or localizing) the Cas9 nuclease to the nucleus.
Regarding claim 9, Boitano teaches wherein one, or optionally more than one, of the nucleic acid molecules that make up the gRNA molecule includes one or more, e.g., three, 2'- O-methyl modifications at the 3' end of said nucleic acid molecule or molecules; d) one or more, e.g., three, 2'-O-methyl modifications at the 5' end of said nucleic acid molecule or molecules [pg. 17, line 27–pg. 18, line 1].  Boitano teaches that modified nucleic acids introduces stability toward nucleases and can exhibit a reduced innate immune response when introduced into a 
Regarding claim 11, Boitano teaches wherein the gRNA molecule and Cas9 molecule are present and provided as a ribonuclear protein complex (RNP), i.e. precomplexed, etc. [pg. 6, lines 9-10; pg. 279, line 31-pg. 280, line 2].  Boitano teaches that Cas9 protein (10mg/ml) was added to 5X CCE buffer to which tracrRNA and the various crRNAs (together which form a sgRNA) were then added (in separate reactions) and incubated at 37°C for 10 minutes, thereby forming the active RNP complex [pg. 334, lines 30-33]. It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Bauer where the first and/or second gRNA molecules are provided as a RNP.  This modification would amount to a simple substitution, i.e. an alternative way of providing the gRNAs and Cas9 molecules to the cell and a skilled artisan would have a reasonable expectation of success in practicing the claimed invention.
Regarding claim 14, Boitano teaches SEQ ID NO: 253 (100% identical to the current application’s SEQ ID NO: 14) is a gRNA to a target sequence of a BCL11a enhancer is to target sequence within the +58 region of the BCL11a enhancer, and the targeting domain [pg. 2, lines 8-9].  Boitano teachers the use of three gRNAs to position doubles strand breaks on or near the target gene for genome editing [pg. 273, lines 21-32].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to use Bauer’s SEQ ID NO: 21 (SEQ ID NO: 6) and SEQ ID NO: 41 (SEQ ID NO: 7) with Boitano’s SEQ ID NO: 253 (SEQ ID NO: 14) to target the BCL11A enhancer functional region.  One of ordinary skill would be motivated for the advantage of generating genomic deletions of BCL11A and 
Regarding claim 19, the teachings of Bauer is discussed above as applied to claim 15 and the teachings of claim Boitano are discussed above as applied to claim 11.
Regarding claim 27, Boitano teaches where in some embodiments, the Cas9- and/or gRNA-encoding DNA is delivered by a recombinant AAV [pg. 282, line 15], and in some embodiments, the Cas9- and/or gRNA-encoding DNA is delivered by a non- vector based method such as electroporation, lipid-mediated transfection, inorganic nanoparticles, calcium phosphates, or a combination thereof [pg. 283, lines 27-29].  
Regarding claim 49, 74 and 75 Bauer do not teach SEQ ID NO: 14.  
Boitano teaches that SEQ ID NO: 253 (100% identical to SEQ ID NO:14) is a gRNA to a target sequence of a BCL11a enhancer and to a target sequence within the +58 region of the BCL11a enhancer and the targeting domain [pg. 2, lines 8-10].  Boitano teaches the use of two and three gRNAs to position multiple double strand breaks on sides of the target position to remove nucleic acid sequence.   
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Bauer to use any combination of two or all three of a first sgRNA comprising a spacer sequence comprising SEQ ID NO: 21 (SEQ ID NO: 6) as taught by Bauer, a second sgRNA comprising a spacer sequence comprising SEQ ID NO: 41 (SEQ ID NO: 7) as taught by Bauer, and a third gRNA comprising a spacer sequence of SEQ ID NO: 253 (SEQ ID NO: 14) as taught by Boitano.  One of ordinary skill would be motivated to make the modification for the advantage of generating multiple genomic deletions of BCL11A 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Bauer where the Cas9 mRNA is formulated into a lipid nanoparticle, and the first and/or second sgRNA is delivered to the cell by an adeno-associated virus (AA V) vector, or wherein the Cas9 mRNA is formulated into a lipid nanoparticle, and the first and/or second sgRNA is delivered to the cell by electroporation..  This modification would amount to a simple substitution, i.e. an alternative way of delivering the gRNAs and Cas9 molecules to the cell and a skilled artisan would have a reasonable expectation of success in practicing the claimed invention.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer (WO 2016/182917) and Boitano (WO 2017/115268 A1) as applied to claim 1, 3, 6, 15, 38, 45, 57-58, 62-63 and 69, and further in view of Gao [US 2018/0016589 A1, published 1/18/2018].
The teachings of Bauer are discussed above as applied to claims 1, 3, 6, 15, 38, 45, 57-58, 62-63 and 69 and similarly apply to claim 25.
Bauer does teach a single guide comprising SEQ ID NO: 12 discussed above as applied to claim 15.  Bauer does not teach wherein the Cas9 endonuclease is a S. pyogenes Cas9 comprising an N-terminus SV40 NLS and a C-terminus SV40 NLS, and wherein the weight ratio of sgRNA to Cas9 endonuclease is 1:1.  
Boitano also teach teaches a gRNA molecule that is complementary with a target sequence of a BCL11A gene (e.g., a human BCL11A gene), a BCL11A enhancer (e.g., a human BCL11A enhancer), or a HFPH region (e.g., a human HPFH region) consisting of, the sequence 
Gao teaches the preparation of a DNA solution where the weight ratio of a plasmid encoding a gRNA and a plasmid encoding Cas9 endonuclease in the mixture is 1:1 [0096].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Bauer wherein, the Cas9 endonuclease is a S. pyogenes Cas9 comprising an N-terminus SV40 NLS and a C-terminus SV40 NLS.  This modification would have mounted as a simple substitution of one Cas9 nuclease for another with the advantage of targeting the Cas9 nuclease to the nucleus.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of Bauer wherein the weight ratio of sgRNA to Cas9 endonuclease is 1:1.  This modification would amount to a simple substitution of the weight ratio of the sgRNA:Cas9 in the RNP complex of Boitano with the weight ratio of the gRNA:Cas9 in Gao.  One of ordinary skill would be motivated to make the modification with the advantage using the RPN to facilitate in genome editing with a reasonable expectation of success in practicing the claimed invention.

Response to Arguments
Applicants assert that the specific combinations of sgRNA molecules are not predictable for use in a method of genetic editing in B-cell lymphoma.  Applicants assert that there is not motivation to combine the claimed sgRNAs. Applicant's arguments have been considered and found not persuasive. 
Bauer teaches using two sgRNAs to generate genomic deletions in the BCL11A enhancer region [515]. Bauer teaches sgRNAs having spacer sequences that corresponds to SEQ ID NOs: 6 and 7, among many others, that can be used to target the BCL11A enhancer functional regions [091, Table 7]. A skilled artisan equipped with these teachings along with Bauer other teachings, as discussed in the rejection, would have recognized that any combination of two sgRNAs, including SEQ ID NOs: 6 and 7 could be used for genome editing of the BCL11A enhancer region. And based on the teachings of Bauer, one of ordinary skill would have predicted that using these two sgRNAs would result in genomic deletions in the BCL11A enhancer region with a reasonable expectation of success.

Applicants assert that the combination of the two sgRNAs would not have any effect, let alone superior effects, relative to a single sgRNA. Applicant’s arguments have been considered and found not persuasive as Bauer does teach using two sgRNAs to generate genomic deletions in the BCL 11A enhancer region [515].  Applicants assert that the superior results provided by specific combinations of sgRNAs having the spacer sequences of SEQ ID NOs: 6, 7, and 14 could not have rendered the claims obvious. Applicant’s arguments have been considered and found not persuasive as Applicant's remarks do not explain why this result amounts to more than what one would have expected from combining two or three guide RNAs and measuring the total indel percentages.  Additionally Boitano teaches combining two and three guide RNAs to generate genomic deletions in the BCL11A enhancer region, including the See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  Therefore, a skilled artisan would expect combining the guide RNAs as claimed would provide high levels of editing efficiencies versus using only one guide.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6, 11, 17, 19, 25, 27, 38, and 45, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 10, 17, 21, 23, 26, 27, 31, 34, 39 and 83 of copending Application No. 16094408 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims under examination are a species to the claims set forth in reference application. Thus the subject matter of the instant claims is anticipated by the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 6, 9, 11, 15, 13, 19, 25, 27, 38, 45, 49, 57-58, 62-63, and 69 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 9, 11, 25, 58, 32, 38, 49, 55, 57, 67, 68, 76-77, 83 of copending Application No. 16267702  in view of Boitano (WO 2017/115268 A1),  Bauer (WO 2016/182917), and Gao [US 2018/0016589 A1]. 
Regarding claim 1, the reference application do not teach a method for editing a B-cell lymphoma 11A (BCL11A) gene wherein a Cas9 endonucleases, and a first sgRNA comprising a spacer sequence comprising the nucleic acid sequence of SEO ID NO: 6 and the second sgRNA comprising a spacer sequence comprising the nucleic acid sequence of SEO ID NO: 7 effects to or more breaks within or near the BCL11A gene. Bauer’s teachings are discussed above as applied to claim 1.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the reference application with the two sgRNA comprising of SEQ ID NO: 21 (SEQ ID NO: 6) and SEQ ID NO: 41 (SEQ ID NO: 7). This modification would amount to a simple substitution of the 2 sgRNAs used in Bauer for the generation of genomic deletions in MEL cells [0515] for the sgRNAs comprising the spacers of SEQ ID NO: 6 and SEQ ID NO: 7 for the advantage of generating genomic deletions of BCL11A and increasing HbF expression.   All other claims are also rejected as discussed above using the references cited above.
    This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant requests that the Examiner withdraw the rejections because it has not been established that the claims of the copending application make obvious the method as claimed.  Applicants arguments have been considered and found not persuasive for the reasons as discussed above in the rejection and in the 103 Response. The rejections remain as it would have be obvious to modify the reference application with the two sgRNA as claimed for the advantage of generating multiple genomic deletions of BCL11A and increasing HbF expression.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY J LEITH/Primary Examiner, Art Unit 1636